EXHIBIT 10.2

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of                     , 2007, by and among Pro-Pharmaceuticals, Inc., a
Nevada corporation (the “Issuer”), [the Persons (as defined below) whose names
appear on the signature pages hereto] (the “Holders”).

WHEREAS, pursuant to the terms of a Securities Purchase Agreement, dated on or
about the date hereof, by and among the Issuer and the Holders (the “Purchase
Agreement”), the Issuer has agreed to issue to the Holders an aggregate of
5,000,000 shares of unregistered Series A preferred stock, par value $0.01 per
share, of the Issuer (the “Preferred Shares”), which are convertible into a like
number of shares the common stock, $.001 par value per share (the “Common
Stock”), on a one-for-one basis of the Issuer (the “Conversion Shares”);

WHEREAS, pursuant to the terms of the Purchase Agreement, the Issuer, as to each
Preferred Share purchased thereunder, each Holder will receive (i) a warrant to
purchase one share of the Common Stock, par value $0.01 per share, of the Issuer
(the “Common Stock”) at a purchase price of $1.50 per share, and (ii) a warrant
exercisable to purchase one share of Common Stock at a purchase price of $2.00
per share (collectively, the “Warrants”, and the shares of Common Stock issuable
thereunder, the “Warrant Shares”);

WHEREAS, it is a condition to the terms of the transaction contemplated by the
Purchase Agreement and the Warrants that the Issuer and the Holders execute this
Agreement;

NOW, THEREFORE, the parties hereto agree as follows:

Section 1. Definitions

As used in this Agreement:

(a) “Person” shall mean an individual, partnership, corporation, limited
liability company, association, trust, joint venture, unincorporated
organization or other entity, and any government, governmental department or
agency or political subdivision thereof.

(b) the terms “register,” “registered” and “registration” refer to a
registration effected by preparing and filing a registration statement in
compliance with the Securities Act (and any post-effective amendments filed or
required to be filed) and the declaration or ordering of effectiveness of such
registration statement;

(c) the term “Registrable Securities” means the Conversion Shares and the
Warrant Shares;



--------------------------------------------------------------------------------

(d) “Registration Expenses” shall mean all expenses incurred by the Issuer in
compliance with Section 2 hereof, including, without limitation, all
registration and filing fees, printing expenses, fees and disbursements of
counsel for the Issuer, blue sky fees and expenses and the expense of any
special audits incident to or required by any such registration (but excluding
the compensation of regular employees of the Issuer, which shall be paid in any
event by the Issuer);

(e) “SEC” shall mean the Securities and Exchange Commission.

(f) “Securities Act” shall mean the Securities Act of 1933, as amended.

(g) “Selling Expenses” shall mean, with respect to a given Holder, all
underwriting discounts and selling commissions applicable to the sale of the
Registrable Securities of such Holder and all fees and disbursements of counsel
to such Holder.

Section 2. Form S-3

The Issuer shall file, within six (6) months after the closing of the offering
contemplated by the Purchase Agreement, a registration statement on Form S-3
with the SEC to register the Registrable Securities, and use commercially
reasonable efforts, including filing any amendments to such registration
statement in response to comments of the staff of the SEC, to have such
registration statement declared effective by the SEC as soon as reasonably
possible. Each Holder desiring to register Registrable Securities must timely
deliver to the Issuer a duly completed and signed Selling Securityholder Notice
and Questionnaire in the form of Annex A hereto.

Section 3. Expenses of Registration

All Registration Expenses incurred in connection with any registration,
qualification or compliance pursuant to this Agreement shall be borne by the
Issuer, and any and all Selling Expenses of a given Holder shall be borne by
such Holder.

Section 4. Registration Procedures

In the case of each registration effected by the Issuer pursuant to this
Agreement, the Issuer will keep each Holder advised in writing as to the
initiation of each registration and as to the completion thereof. At its
expense, the Issuer will:

(a) if necessary to facilitate the sale of all of the Registrable Securities,
keep such registration effective until all Warrant Shares may be resold under
Rule 144(k) of the Securities Act; and

(b) furnish such number of prospectuses and other documents incident thereto to
a Holder as such Holder from time to time may reasonably request.

Section 5. Indemnification

(a) The Issuer will indemnify each Holder and each of its officers and
directors, as applicable, with respect to each registration which has been
effected pursuant to this



--------------------------------------------------------------------------------

Agreement, and each underwriter, if any, and each person who controls any
underwriter, against all claims, losses, damages and liabilities (or actions in
respect thereof) arising out of or based on any untrue statement (or alleged
untrue statement) of a material fact contained in any prospectus, offering
circular or other document (including any related registration statement,
notification or the like) incident to any such registration, qualification or
compliance, or based on any omission (or alleged omission) to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, or any violation by the Issuer of the Securities Act or
any rule or regulation thereunder applicable to the Issuer and relating to
action or inaction required of the Issuer in connection with any such
registration, qualification or compliance, and will reimburse each Holder and
its directors and officers, as applicable, for any legal or any other expenses
reasonably incurred in connection with investigating or defending any such
claim, loss, damage, liability or action; provided that the Issuer will not be
liable in any such case to the extent that any such claim, loss, damage,
liability or expense arises out of or is based on any untrue statement or
omission based upon written information furnished to the Issuer by a Holder or
underwriter.

(b) Each Holder will, if Registrable Securities held by it are included in the
securities as to which such registration, qualification or compliance is being
effected, indemnify the Issuer, each of its directors and officers and each
underwriter, if any, of the Issuer’s securities covered by such a registration
statement, each person who controls the Issuer or such underwriter, each other
stockholder of the Issuer participating in such registration, and each of their
respective officers, directors, and partners, and each person controlling such
other stockholder, in each case, against all claims, losses, damages and
liabilities (or actions in respect thereof) arising out of or based on any
untrue statement (or alleged untrue statement) of a material fact contained in
any such registration statement, prospectus, offering circular or other document
made by such Holder, or any omission (or alleged omission) to state therein a
material fact required to be stated therein or necessary to make the statements
by such Holder therein not misleading, and will reimburse the Issuer and such
other stockholders, directors, officers, members, partners, persons,
underwriters or control persons for any legal or any other expenses reasonably
incurred in connection with investigating or defending any such claim, loss,
damage, liability or action, in each case to the extent, but only to the extent,
that such untrue statement (or alleged untrue statement) or omission (or alleged
omission) is made in such registration statement, prospectus, offering circular
or other document in reliance upon and in conformity with written information
furnished to the Issuer by such Holder.

(c) Each party entitled to indemnification under this Section 5 (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of any such claim or any
litigation resulting therefrom; provided that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or any litigation resulting
therefrom, shall be approved by the Indemnified Party (whose approval shall not
unreasonably be withheld) and the Indemnified Party may participate in such
defense at such party’s expense (unless the Indemnified Party shall have
reasonably concluded that there may be a conflict of interest between the
Indemnifying Party and the Indemnified Party in such action, in which case the
fees and expenses of counsel shall be at the expense of the Indemnifying Party),
and provided further that the failure of any Indemnified Party to give notice as
provided herein shall



--------------------------------------------------------------------------------

not relieve the Indemnifying Party of its obligations under this Agreement
unless the Indemnifying Party is materially prejudiced thereby. No Indemnifying
Party, in the defense of any such claim or litigation shall, except with the
consent of each Indemnified Party, consent to entry of any judgment or enter
into any settlement which does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such Indemnified Party of a release from
all liability in respect to such claim or litigation. Each Indemnified Party
shall furnish such information regarding itself or the claim in question as an
Indemnifying Party may reasonably request in writing and as shall be reasonably
required in connection with the defense of such claim and litigation resulting
therefrom.

(d) If the indemnification provided for in this Section 5 is held by a court of
competent jurisdiction to be unavailable to an Indemnified Party with respect to
any loss, liability, claim, damage or expense referred to herein, then the
Indemnifying Party, in lieu of indemnifying such Indemnified Party hereunder,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such loss, liability, claim, damage or expense in such proportion as
is appropriate to reflect the relative fault of the Indemnifying Party on the
one hand and of the Indemnified Party on the other in connection with the
statements or omissions which resulted in such loss, liability, claim, damage or
expense, as well as any other relevant equitable considerations. The relative
fault of the Indemnifying Party and of the Indemnified Party shall be determined
by reference to, among other things, whether the untrue (or alleged untrue)
statement of a material fact or the omission (or alleged omission) to state a
material fact relates to information supplied by the Indemnifying Party or by
the Indemnified Party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.

(e) Notwithstanding the foregoing and subject to Section 5(g) hereof, to the
extent that the provisions on indemnification and contribution contained in the
underwriting agreement entered into by, inter alia, the Holders in connection
with any underwritten public offering contemplated by this Agreement are in
conflict with the foregoing provisions, the provisions in such underwriting
agreement shall be controlling.

(f) The foregoing indemnity agreement of the Issuer and the Holders is subject
to the condition that, insofar as they relate to any loss, claim, liability or
damage made in a preliminary prospectus but eliminated or remedied in the
amended prospectus on file with the SEC at the time the registration statement
in question becomes effective or the amended prospectus filed with the SEC
pursuant to SEC Rule 424(b) (the “Final Prospectus”), such indemnity agreement
shall not inure to the benefit of any underwriter if a copy of the Final
Prospectus was furnished to the underwriter and was not furnished to the person
asserting the loss, liability, claim or damage at or prior to the time such
action is required by the Securities Act.

(g) Notwithstanding any provision of this Agreement or in any underwriting
agreement contemplated hereby, in accordance with Section 17(i) if the
Investment Company Act of 1940, as amended, any provision in an underwriting
agreement to be entered into in connection with the registration of Shares
pursuant to this Agreement which protects or purports to protect the underwriter
or underwriters against any liability to the Issuer or its security holders to
which such underwriter(s) would otherwise be subject by reason of willful
misfeasance, bad faith



--------------------------------------------------------------------------------

or gross negligence in the performance of their duties or by reason of such
underwriter(s) reckless disregard of their obligations and duties under the
underwriting agreement shall be expressly made inapplicable to the Issuer.

Section 6. Information by the Holders

Each Holder shall furnish to the Issuer such information regarding such Holder
and the distribution proposed by such Holder as the Issuer may reasonably
request in writing and as shall be reasonably required in connection with any
registration, qualification or compliance referred to in this Agreement.

Section 7. Rule 144 Reporting

With a view to making available the benefits of certain rules and regulations of
the SEC which may permit the sale of restricted securities to the public without
registration, the Issuer agrees to:

(a) make and keep public information available as those terms are understood and
defined in Rule 144 at all times;

(b) use its commercially reasonable efforts to file with the SEC in a timely
manner all reports and other documents required of the Issuer under the
Securities Act and the Exchange Act; and

(c) so long as a Holder owns any Registrable Securities, furnish to such Holder
upon request a written statement by the Issuer as to its compliance with the
reporting requirements of Rule 144 and of the Securities Act and the Exchange
Act, a copy of the most recent annual or quarterly report of the Issuer, and
such other reports and documents so filed as such Holder may reasonably request
and as is necessary for such Holder to avail itself of any rule or regulation of
the SEC allowing such Holder to sell any of such securities without
registration.

Section 8. Market Stand-off Agreement

Each Holder agrees, if requested by the Issuer and an underwriter of the Common
Stock (or other securities) of the Issuer, not to sell or otherwise transfer or
dispose of any Common Stock (or other securities of the Issuer) held by the
Holder during the 90-day period following the effective date of a registration
statement of the Issuer filed under the Securities Act; provided, however, that
the Issuer shall not make such a request unless all similarly situated selling
securityholders (regardless of the number of shares owned) are to be restricted
in the same manner (including duration and nature of transfer restrictions)
without discrimination and the Issuer accompanies such request with an officer’s
certificate identifying the other securityholders to be bound by such an
agreement. If requested by the underwriters, each such Holder shall execute a
separate agreement to the foregoing effect. The Issuer may impose stop-transfer
instructions with respect to the shares (or securities) subject to the foregoing
restriction until the end of said 90-day period. The provisions of this
Section 8 shall be binding upon any transferee who acquires Registrable
Securities, whether or not such transferee is entitled to the registration
rights provided hereunder.



--------------------------------------------------------------------------------

Section 9. Miscellaneous

(a) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachustts applicable to
contracts made and to be performed entirely within such State without regard to
principles of conflicts of law.

(b) Paragraph and Section Headings. The descriptive headings of the several
sections of this Agreement are inserted for convenience only and shall not
control or affect the meaning or construction of any of the provisions hereof.

(c) Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given (i) when delivered personally to
the recipient, (ii) when sent to the recipient by telecopy (receipt
electronically confirmed by sender’s telecopy machine) if during normal business
hours of the recipient, otherwise on the next business day, (iii) one business
day after the date when sent to the recipient by reputable express courier
service (charges prepaid), or (iv) seven business days after the date when
mailed to the recipient by certified or registered mail, return receipt
requested and postage prepaid. Such notices, demands and other communications
shall be sent to the Holders and to the Issuer at the addresses indicated below:

 

If to a Holder:

  To the address of such Holder set forth on   the signature pages to this
agreement. If to the Issuer:   Pro-Pharmaceuticals, Inc.   7 Wells Avenue  
Newton, Massachusetts 02459   Attn: Anthony D. Squeglia, Chief Financial Officer
  Fax.: (617) 928-3450

 

With a copy to:

(which shall

not constitute

notice)

  Greenberg Traurig, LLP   1 International Place   Boston, MA 02110   Attention:
Jonathan C. Guest, Esq.   Fax.: (617) 897-0966

or to such other address as a party hereto may, from time to time, designate in
writing delivered pursuant to the terms of this Section.

(d) Amendments. The terms, provisions and conditions of this Agreement may not
be changed, modified or amended in any manner except by an instrument in writing
duly executed by each of the parties hereto.

(e) Assignment. Neither this Agreement nor any of the rights, duties, or
obligations of any party hereunder may be assigned or delegated (by operation of
law or otherwise) by either party hereto except with the prior written consent
of the other party hereto;



--------------------------------------------------------------------------------

provided, however, that a Holder may assign or delegate its rights, duties and
obligations hereunder to any transferee of such Holder’s Registrable Securities
who agrees in writing to become bound by the terms and conditions of this
Agreement, so long as such assignment or delegation is not in violation of any
applicable law or regulation.

(f) Counterparts. For the convenience of the parties, any number of counterparts
of this Agreement may be executed by any one or more parties hereto, and each
such executed counterpart shall be, and shall be deemed to be, an original, but
all of which shall constitute, and shall be deemed to constitute, in the
aggregate but one and the same instrument.

(g) Entire Agreement. This Agreement embodies the entire agreement and
understanding of the parties hereto in respect of the subject matter hereof.
There are no restrictions, promises, representations, warranties, covenants or
undertakings, other than those expressly set forth or referred to herein.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Registration
Rights Agreement to be executed on its behalf by its officers thereunto duly
authorized, all as of the day and year first above mentioned.

 

ISSUER:

  PRO-PHARMACEUTICALS, INC.   By:  

 

  Name:   Anthony D. Squeglia   Title:   Chief Financial Officer

 

HOLDERS:

      Address for Notices: By:  

 

  Name:     Title:    

Registration Rights Agreement



--------------------------------------------------------------------------------

EXHIBIT 10.2

EXHIBIT A

 

  Holder   Shares  



--------------------------------------------------------------------------------

EXHIBIT 10.2

Annex A

PRO-PHARMACEUTICALS, INC.

Selling Securityholder Notice and Questionnaire

The undersigned beneficial owner of Series A Convertible Preferred Stock, par
value $0.01 per share (the “Common Stock”), of Pro-Pharmaceuticals, Inc., a
Nevada corporation (the “Company”), (the “Registrable Securities”) understands
that the Company has filed or intends to file with the Securities and Exchange
Commission (the “Commission”) a registration statement on Form [S-3 (the
“Registration Statement”) for the registration and resale under Rule 415 of the
Securities Act of 1933, as amended (the “Securities Act”), of the Registrable
Securities, in accordance with the terms of the Registration Rights Agreement
(the “Registration Rights Agreement”), among the Company and the Holders named
therein. A copy of the Registration Rights Agreement is available from the
Company upon request at the address set forth below. All capitalized terms not
otherwise defined herein shall have the meanings ascribed thereto in the
Registration Rights Agreement.

Certain legal consequences arise from being named as a selling securityholder in
the Registration Statement and the related prospectus. Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling securityholder in the Registration Statement and the related
prospectus.

NOTICE

The undersigned beneficial owner (the “Selling Securityholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by it and
listed below in Item 3 (unless otherwise specified under such Item 3) in the
Registration Statement.



--------------------------------------------------------------------------------

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:

QUESTIONNAIRE

1. Name.

(a)    Full Legal Name of Selling Securityholder   

 

(b)    Full Legal Name of Registered Holder (if not the same as (a) above)
through which Registrable Securities Listed in Item 3 below are held:   

 

(c)    Full Legal Name of Natural Control Person (which means a natural person
who directly or indirectly alone or with others has power to vote or dispose of
the securities covered by the questionnaire):   

 

2. Address for Notices to Selling Securityholder:

 

 

 

 

 

Telephone:  

 

Fax:  

 

Contact Person:  

 

3. Beneficial Ownership of Registrable Securities:

 

(a)    Type and Principal Amount of Registrable Securities beneficially owned
(not including the Registrable Securities that are issuable pursuant to the
Purchase Agreement):   

 

  

 

  

 



--------------------------------------------------------------------------------

4. Broker-Dealer Status:

 

(a)   Are you a broker-dealer?  

Yes  q        No  q

(b)   If “yes” to Section 4(a), did you receive your Registrable Securities as
compensation for investment banking services to the Company.  

Yes  q        No  q

Note:   If no, the Commission’s staff has indicated that you should be
identified as an underwriter in the Registration Statement. (c)   Are you an
affiliate of a broker-dealer?  

Yes  q        No  q

(d)   If you are an affiliate of a broker-dealer, do you certify that you bought
the Registrable Securities in the ordinary course of business, and at the time
of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?  

Yes  q        No  q

Note:   If no, the Commission’s staff has indicated that you should be
identified as an underwriter in the Registration Statement.

5. Beneficial Ownership of Other Securities of the Company Owned by the Selling
Securityholder.

Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities listed above in Item 3.

 

(a)       Type and Amount of Other Securities beneficially owned by the Selling
Securityholder:  

 

 

 



--------------------------------------------------------------------------------

6. Relationships with the Company:

 

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years. State any exceptions here:

 

 

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof at any time while the Registration Statement remains effective.

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 6 and the inclusion of such
information in the Registration Statement and the related prospectus and any
amendments or supplements thereto. The undersigned understands that such
information will be relied upon by the Company in connection with the
preparation or amendment of the Registration Statement and the related
prospectus.

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

 

Dated:

 

 

  Beneficial Owner:  

 

    By:  

--------------------------------------------------------------------------------

    Name:       Title:  

PLEASE FAX A COPY OF THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE, AND
RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:

Anthony Squeglia

Chief Financial Officer

Pro-Pharmaceuticals, Inc.

7 Wells Avenue

Newton, MA 02459

Fax: 617-928-3450